DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11, 13-20, 22-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Novosel (US 5,455,776) in view of XU (CN105044554, see machine translation attached).

In claim 11, Novosel discloses a system for analyzing fault data (Fig. 5a) in a power transmission network (Fig. 4) with a plurality of power transmission lines (see column 4, lines 3-22 and fig.4), wherein a plurality of power system devices (digital relays 12A, 12B including the respective voltage and current transducers 1 OA, 1 OB in fig.4) are distributed across the power transmission network, each power system device configured to perform one or more of measurement of data to generate measured data and processing of the measured data to generate processed data in response to a condition in a corresponding segment of the power transmission network (see column 9, line 63 - column 10, line 16 and fig.4), the system comprising: a data aggregator (Fig. 4, 14, Fig. 5a see data from local/remote end) configured to receive disturbance data from one or more power system devices of the plurality of power system devices in response to a fault in a corresponding segment of the power transmission network (Fig. 5a see data from local/remote end), wherein the received disturbance data comprises one or more of the measured data and the processed data (Fig. 4, Fig. 5a see data from local/remote end, column 9, line 63 - column 10, line 16), and wherein the one or more power system devices sample data at a corresponding one or more data sampling rates (Column 4 Lines 1-50 “sampled”); a data analyzer configured to select a fault location technique from a plurality of fault techniques (Fig. 5a s2 examiner notes that the way the fault location calculation is determined is chosen), wherein the data analyzer is configured to select the fault location technique depending on a topology of a corresponding power transmission line of the power transmission network (emphasis added, Fig. 5a s2, see column 9, line 63 - column 10, line 16), wherein the fault location technique is one of a phasor based fault location technique, a time domain based fault location technique, or a travelling wave based fault location technique (Fig. 5a, column 9, lines 45-55; column 7, lines 16-25; column 4, lines 23-32); and a fault locator (Fig. 5b) configured to locate the fault in the power transmission network based on the fault location technique selected by the data analyzer (See Fig. 5a/b column 7, lines 16-25; the calculations used to locate the fault are selected), the received disturbance data, system parameters of the corresponding segment of the power transmission network, and geographical information associated with the power transmission network (Fig. 5a/b see column 9, line 63 - column 10, line 16 and fig.4 examiner notes that the disturbance data is used alongside system parameters to select the calculations and calculate the fault location).
	Novosel does not explicitly disclose wherein the data analyzer is configured to select the fault location technique depending on the sampling rate of the corresponding power system device of the one or more power system devices.
	Xu teaches wherein the data analyzer is configured to select the fault location technique depending on the sampling rate of the corresponding power system device of the one or more power system devices (Page 3 S5).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filled to have the data analyzer is configured to select the fault location technique depending on the sampling rate of the corresponding power system device of the one or more power system devices as taught by Xu in the system of Novosel in order to synchronize the data (Xu Page 3 S5) thus leading to a more accurate system. 

In claim 13, Novosel further discloses wherein the data analyzer is configured to select the fault location technique according to the disturbance data received from corresponding power system devices of the one or more power system devices, wherein a first fault location technique is selected for measured data, and a second fault location technique is selected for processed data (see column 4, lines 3-22 and fig.4 and 5a).

In claim 14, Novosel does not explicitly discloses wherein the fault locator is configured to use a fault zone received from a first power system device of the one or more power system devices that samples data at a first data sampling rate for locating the fault with the disturbance data received from a second power device that samples data at a second data sampling rate.
Xu teaches wherein the fault locator is configured to use a fault zone received from a first power system device of the one or more power system devices that samples data at a first data sampling rate for locating the fault with the disturbance data received from a second power device that samples data at a second data sampling rate (Page 3 S5-S6).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filled to have the fault locator is configured to use a fault zone received from a first power system device of the one or more power system devices that samples data at a first data sampling rate for locating the fault with the disturbance data received from a second power device that samples data at a second data sampling rate as taught by Xu in the system of Novosel in order to synchronize the data (Xu Page 3 S5) thus leading to a more accurate system.

In claim 15, Novosel further discloses wherein the data aggregator is configured to receive the measured data from the one or more power system devices prior to the fault, and the data analyzer is configured to analyze the measured data to determine one or more line parameters of the corresponding power transmission line of the power transmission network (see column 9, line 63 - column 10, line 16 and fig.4 and 5a).
In claim 16, Novosel further discloses wherein the data analyzer is configured to compare line parameter data of a first power transmission line with line parameter data of a second power transmission line, wherein the comparison is performed to validate the line parameter data of the second power transmission line based on the line parameter data of the first power transmission line (Column 6 Lines 10-45, Column 7 Lines 10-45, “synchronization angel”).

In claim 17, Novosel further discloses a fault predictor configured to predict faults based on fault data collected over a period of time (Column 4 Lines 60-67 “different times”).

In claim 18, Novosel further discloses a data pre-processor, wherein the data pre-processor is configured to perform data validation of the disturbance data from a power system device of the one or more power system devices, or data synchronization of the disturbance data from the one or more power system devices (Fig. 5a steps S1-S7).

In claim 19, Novosel further discloses wherein the system parameters comprise system frequency or line parameters, and wherein the line parameters comprise line impedances, line lengths, or velocity of propagation of a travelling wave in the line (Emphasis added Column 8 Lines 40-65 “line length).

In claim 20, Novosel discloses a method for analyzing fault data (Fig. 5a) in a power transmission network (Fig. 4) with a plurality of power transmission lines (see column 4, lines 3-22 and fig.4), wherein a plurality of power system devices (digital relays 12A, 12B including the respective voltage and current transducers 1 OA, 1 OB in fig.4) are distributed across the power transmission network, wherein each power system device performs one or more of measurement of data to generate measured data and processing of the measured data to generate processed data in response to a condition in a corresponding segment of the power transmission network (see column 9, line 63 - column 10, line 16 and fig.4), the method comprising: receiving disturbance data from one or more power system devices of the plurality of power system devices  in response to a fault in a corresponding segment of the power transmission network (Fig. 5a see data from local/remote end), wherein the disturbance data received from the one or more power system device comprises one or more of the measured data and the processed data (Fig. 4, Fig. 5a see data from local/remote end, column 9, line 63 - column 10, line 16), wherein the one or more power system devices sample data at a corresponding one or more data sampling rates (Column 4 Lines 1-50 “sampled”); selecting a fault location technique from a plurality of fault location techniques (Fig. 5a s2 examiner notes that the way the fault location calculation is determined is chosen), wherein the fault location technique is selected depending on the data sampling rate of the corresponding power system device of the one or more power system device, and a topology of a corresponding power transmission line of the power transmission network (emphasis added, Fig. 5a s2, see column 9, line 63 - column 10, line 16), wherein the fault location analysis technique is one of a phasor based fault location technique, a time domain based fault location technique, and a travelling wave based fault (Fig. 5a, column 9, lines 45-55; column 7, lines 16-25; column 4, lines 23-32); and locating (Fig. 5b) the fault in the power transmission network, based on the fault location technique, (See Fig. 5a/b column 7, lines 16-25; the calculations used to locate the fault are selected), the received disturbance data system parameters of the corresponding segment of the power transmission network, and geographical information associated with the power transmission network (Fig. 5a/b see column 9, line 63 - column 10, line 16 and fig.4 examiner notes that the disturbance data is used alongside system parameters to select the calculations and calculate the fault location).
Novosel does not explicitly disclose wherein the fault location technique is selected depending on the data sampling rate of the corresponding power system device of the one or more power system devices.
	Xu teaches wherein the fault location technique is selected depending on the data sampling rate of the corresponding power system device of the one or more power system devices (Page 3 S5).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filled to have the fault location technique is selected depending on the data sampling rate of the corresponding power system device of the one or more power system devices as taught by Xu in the system of Novosel in order to synchronize the data (Xu Page 3 S5) thus leading to a more accurate system. 



In claim 22, Novosel discloses wherein the selecting comprises selecting the fault location technique according to the disturbance data received from corresponding power system devices, wherein a first fault location technique is selected for measured data, and a second fault location technique is selected for processed data (see column 4, lines 3-22 and fig.4 and 5a).

In claim 23, Novosel does not explicitly discloses wherein the fault locator is configured to use a fault zone received from a first power system device of the one or more power system devices that samples data at a first data sampling rate for locating the fault with the disturbance data received from a second power device that samples data at a second data sampling rate.
Xu teaches wherein the fault locator is configured to use a fault zone received from a first power system device of the one or more power system devices that samples data at a first data sampling rate for locating the fault with the disturbance data received from a second power device that samples data at a second data sampling rate (Page 3 S5-S6).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filled to have the fault locator is configured to use a fault zone received from a first power system device of the one or more power system devices that samples data at a first data sampling rate for locating the fault with the disturbance data received from a second power device that samples data at a second data sampling rate as taught by Xu in the system of Novosel in order to synchronize the data (Xu Page 3 S5) thus leading to a more accurate system.
In claim 24, Novosel discloses further comprising receiving the measured data from the one or more power system devices prior to the fault and analyzing the measured data to determine one or more line parameters of the corresponding power transmission line of the power transmission network (see column 9, line 63 - column 10, line 16 and fig.4 and 5a).

In claim 25, Novosel discloses further comprising comparing line parameter data of a first power transmission line with line parameter data of a second power transmission line, wherein the comparing is performed to validate the line parameter data of the second power transmission line based on the line parameter data of the first power transmission line (Column 6 Lines 10-45, Column 7 Lines 10-45, “synchronization angel”).

In claim 26, Novosel discloses further comprising predict faulting based on fault data collected over a period of time (Column 4 Lines 60-67 “different times”).

In claim 27, Novosel discloses further comprising performing data validation of the disturbance data from a power system device of the one or more power system devices (Fig. 5a steps S1-S7).

In claim 28, Novosel discloses further comprising performing data synchronization of the disturbance data from the one or more power system devices (Fig. 5a steps S1-S7).
In claim 29, Novosel discloses wherein the system parameters comprise system frequency or line parameters, and wherein the line parameters comprise line impedances, line lengths, or velocity of propagation of a travelling wave in the line (Emphasis added Column 8 Lines 40-65 “line length).

In claim 30, Novosel discloses a transmission system comprising: a plurality of power transmission lines arranged in a power transmission network (see column 4, lines 3-22 and fig.4); a plurality of power system devices (digital relays 12A, 12B including the respective voltage and current transducers 1 OA, 1 OB in fig.4) are distributed across the power transmission network, each power system device configured to perform one or more of measurement of data to generate measured data and processing of the measured data to generate processed data in response to a condition in a corresponding segment of the power transmission network (see column 9, line 63 - column 10, line 16 and fig.4); a data aggregator (Fig. 4, 14, Fig. 5a see data from local/remote end) configured to receive disturbance data from one or more power system devices of the plurality of power system devices  in response to a fault in a corresponding segment of the power transmission network (Fig. 5a see data from local/remote end), wherein the received disturbance data comprises one or more of the measured data and the processed data (Fig. 4, Fig. 5a see data from local/remote end, column 9, line 63 - column 10, line 16), and wherein one or more of the power system devices sample data at a corresponding one or more data sampling rates (Column 4 Lines 1-50 “sampled”); a data analyzer configured to select a fault location technique for the received  disturbance data (Fig. 5a s2 examiner notes that the way the fault location calculation is determined is chosen), wherein the data analyzer is configured to select the fault location technique depending on a topology of a corresponding power transmission line of the power transmission network (emphasis added, Fig. 5a s2, see column 9, line 63 - column 10, line 16), wherein the fault location technique is one of a phasor based fault location technique, a time domain based fault location technique, or a travelling wave based fault location technique (Fig. 5a, column 9, lines 45-55; column 7, lines 16-25; column 4, lines 23-32); and a fault locator (Fig. 5b) configured to locate the fault in the power transmission network based on the fault location technique selected by the data analyzer (See Fig. 5a/b column 7, lines 16-25; the calculations used to locate the fault are selected), the received disturbance data system parameters of the corresponding segment of the power transmission network, and geographical information associated with the power transmission network (Fig. 5a/b see column 9, line 63 - column 10, line 16 and fig.4 examiner notes that the disturbance data is used alongside system parameters to select the calculations and calculate the fault location).
Novosel does not explicitly disclose wherein the fault location technique is selected depending on the data sampling rate of the corresponding power system device of the one or more power system devices.
	Xu teaches wherein the fault location technique is selected depending on the data sampling rate of the corresponding power system device of the one or more power system devices (Page 3 S5).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filled to have the fault location technique is selected depending on the data sampling rate of the corresponding power system device of the one or more power system devices as taught by Xu in the system of Novosel in order to synchronize the data (Xu Page 3 S5) thus leading to a more accurate system. 

In claim 31, Novosel does not explicitly disclose wherein a first power system device of the one or more power system devices is configured to sample data at a first data sampling rate and a second power system device of the one or more power system devices is configured to sample data at a second data sampling rate different form the first data sampling rate.
Xu teaches wherein a first power system device of the one or more power system devices is configured to sample data at a first data sampling rate and a second power system device of the one or more power system devices is configured to sample data at a second data sampling rate different form the first data sampling rate (Xu Page 3 S5).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filled to have a first power system device of the one or more power system devices is configured to sample data at a first data sampling rate and a second power system device of the one or more power system devices is configured to sample data at a second data sampling rate different form the first data sampling rate as taught by Xu in the system of Novosel in order to synchronize the data (Xu Page 3 S5) thus leading to a more accurate system.

In claim 32, Novosel does not explicitly disclose wherein the fault locator is configured to use a fault zone received from the first power system device for locating the fault with the disturbance data received from the second power system device. 
Xu teaches wherein the fault locator is configured to use a fault zone received from the first power system device for locating the fault with the disturbance data received from the second power system device (Xu Page 3 S5).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filled to have the fault locator is configured to use a fault zone received from the first power system device for locating the fault with the disturbance data received from the second power system device as taught by Xu in the system of Novosel in order to synchronize the data (Xu Page 3 S5) thus leading to a more accurate system.

Response to Arguments
Applicant's arguments filed 02/07/2022 have been fully considered but they are not persuasive. Applicant’s arguments with respect to claim(s) 11, 13-20, 22-32 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure US 20160352091 A1 FAULT LOCATION OF DC DISTRIBUTION SYSTEMS.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON J BECKER whose telephone number is (571)431-0689. The examiner can normally be reached M-F 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571) 272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.J.B/           Examiner, Art Unit 2865   


/ARLEEN M VAZQUEZ/           Supervisory Patent Examiner, Art Unit 2865
05/19/2022